Citation Nr: 1723356	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO. 08-36 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for endometriosis.

2. Entitlement to service connection for a gynecological condition, to include endometriosis and uterine fibroids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision. When a claimant asserts service connection, she does so for symptoms regardless of how those symptoms are diagnosed or labeled. See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). In this regard, while the claim has previously been specific to service connection for endometriosis, the Veteran has described general symptoms of gynecological complications and pelvic pain. As the medical evidence establishes that the Veteran has additional gynecological diagnoses, the Board has recharacterized the issue on appeal as listed on the title page.



FINDINGS OF FACT

1. The Veteran has current diagnoses of endometriosis and uterine fibroids

2. The evidence is at least in equipoise that the Veteran's endometriosis and uterine fibroids manifested in service and are etiologically related to her active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim of entitlement to service connection for endometriosis. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. Resolving all doubt in favor of the Veteran, the criteria for service connection for endometriosis have been met. 38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The issue of service connection for a endometriosis has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


New and Material Evidence for Service Connection for Endometriosis

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103. If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a). Materiality has two components: first, that the new evidence pertains to the reason(s) for the prior final denial; and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board considers whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id.at 118. Evidence submitted to reopen a claim is presumed true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo. See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. Barnett, 83 F.3d at 1383. Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id.at 1384. Any finding entered when new and material evidence has not been submitted "is a legal nullity." Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (2001).

The RO denied the Veteran's claim for service connection for endometriosis in December 2004, citing no evidence of a nexus between her disorder and her active service. The Veteran did not file a Notice of Disagreement; therefore, the December 2004 rating decision became final. 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103. In March 2006 and December 2007, the RO determined that the Veteran had not submitted new and material evidence and denied reopening the claim.

However, VA treatment records associated with the claims file after the RO's December 2004 rating decision show a history of endometriosis and related symptoms since service separation. The evidence is new because these records had not been reviewed by the RO in adjudicating the Veteran's initial claim for service connection for endometriosis. The evidence is material because it relates to unestablished facts that are necessary to substantiate the claims. The recently-submitted evidence tends to suggest that the Veteran's endometriosis manifested in service. 

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
 § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the December 2004 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for endometriosis.


Service Connection for Endometriosis and Uterine Fibroids

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran has current diagnoses of uterine fibroids and endometriosis. See November 2015 VA Examination Report. The Veteran contends that these diagnoses are a result of her being sexually assaulted while on active duty. 

The evidence is at least in equipoise in showing a direct nexus between the Veteran's gynecological disorders and her active service. The Veteran was treated on numerous occasions for abnormal abdominal pain and cramping during service. In a January 1993 service department examination, the Veteran noted a change in her menstrual pattern. In February 1998, the Veteran was treated for chronic pelvic pain. In January 1999, the Veteran's service treatment records noted her pap smear showed a high grade squamous intraepithelial lesion, and a colposcopy was ordered. 

Upon VA examination in April 1999, the examiner noted a pap smear conducted in January 1999 revealed the Veteran had Stage IV cervical cancer. The examiner also noted the Veteran underwent a laparoscopy in March 1999 to remove cysts. Upon VA examination in November 2015, the VA examiner noted the Veteran placed the onset of symptoms related to endometriosis and uterine fibroids in 1996. The examiner opined that the diagnoses of uterine fibroids and endometriosis are separate and distinct from her service-connected recurring ovarian cysts. The examiner also noted that the Veteran underwent an ultrasound in 2003 that showed uterine lesions consistent with endometrioma or fibroid. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a gynecological condition, to include endometriosis and uterine fibroids have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a gynecological condition, to include endometriosis and uterine fibroids, is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


